Citation Nr: 1627638	
Decision Date: 07/12/16    Archive Date: 07/22/16

DOCKET NO.  11-11 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to an increased disability rating for right knee degenerative arthritis, rated currently as 10 percent disabling.

3.  Entitlement to an increased disability rating for left knee degenerative arthritis, rated currently as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

D.S. Lee, Counsel


INTRODUCTION

The Veteran had active duty service from February 1976 through February 1996.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in March 2010 and September 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

Testimony from the Veteran and his spouse was received during an August 2014 Board hearing.  A transcript of that testimony is associated with the claims file.

In December 2014, the Board determined that new and material evidence to reopen the Veteran's claim for service connection for sleep apnea was received.  The issues of the Veteran's entitlement to service connection for sleep apnea and to an increased disability rating for bilateral knee arthritis were remanded for further development, to include:  obtain records for additional treatment identified by the Veteran; arranging VA examinations of the Veteran's sleep apnea and knees; and, readjudication of the issues on appeal by the Agency of Original Jurisdiction (AOJ).

During post-remand development, the RO issued a May 2015 Supplemental Statement of the Case (SSOC) that provided separate 10 percent disability ratings for right and left knee arthritis respectively.  The previous denial of the Veteran's claim for service connection for sleep apnea was affirmed.

The development ordered in the December 2014 remand has been performed.  The matter returns to the Board for de novo review.

This appeal initially included the issue of the Veteran's entitlement to service connection for hearing loss.  That issue was granted in full in a May 2015 rating decision issued by the Appeals Management Center (AMC) in Washington, D.C.  Accordingly, that issue does not remain before the Board.

The issues of the Veteran's entitlement to service connection for tinnitus and service connection for depression, to include as secondary to right and left knee degenerative arthritis, have been raised by the record in the Veteran's August 2014 Board hearing testimony, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  In addition, the medical evidence also suggests that service connection may be warranted for surgical scarring related to knee surgery.  The Board does not have jurisdiction over these issues, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).


FINDINGS OF FACT

1.  The Veteran has sleep apnea that at least as likely as not had its onset during the Veteran's active duty service.

2.  For all periods relevant to this appeal, the Veteran's right knee degenerative arthritis has been manifested primarily by pain, weakness, stiffness, crepitus, effusion and diminished range of motion that includes extension to no less than five degrees and flexion to no less than 95 degrees.

3.  For all periods relevant to this appeal, the Veteran's left knee degenerative arthritis has been manifested primarily by pain, weakness, stiffness, crepitus, effusion and diminished range of motion that includes extension to no less than five degrees and flexion to no less than 100 degrees.

4.  The Veteran does not have instability in either knee.




CONCLUSIONS OF LAW

1.  The criteria for service connection for sleep apnea are met.  38 U.S.C.A. §§ 1131, 1153, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303 (2015).

2.  The criteria for a disability rating in excess of 10 percent for right knee degenerative arthritis are neither met nor approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5010, 5260, and 5261 (2015).

3.  The criteria for a disability rating in excess of 10 percent for left knee degenerative arthritis are neither met nor approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5010, 5260, and 5261 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

In this case, pre-rating December 2009 and June 2010 letters notified the Veteran of the information and evidence needed to substantiate his claims for higher disability ratings for bilateral knee arthritis and sleep apnea respectively.  VCAA notice in this case was legally sufficient; hence, VA's duty to notify is satisfied. 

VA has also fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the Veteran's claim.  The Veteran's claims submissions, lay statements, service treatment records, VA treatment records, identified and relevant private treatment records, and Board hearing transcript are associated with the claims file.  The Veteran was afforded a VA examination of his sleep apnea in April 2015 and a VA examination of his knees in April 2015.  Those examinations, considered along with the other evidence of record, are fully adequate for the purposes of determining the nature and etiology of the Veteran's sleep apnea and the symptoms impairment associated with Veteran's bilateral knee arthritis and the severity thereof.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

II.  Service Connection for Sleep Apnea

The Veteran asserts that he has had sleep apnea since active duty service, manifested primarily by snoring and chronic daytime fatigue.  His assertions are supported by statements and testimony from his spouse, who attests that she has been married to the Veteran since his period of active duty service, and that throughout the time of their marriage, the Veteran has had chronic snoring and fatigue.

In general, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection requires evidentiary showing of the following elements: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

In order to establish the occurrence of a chronic disease during service, the evidence must show the existence of a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity during service is not established, then alternatively, the evidence must show continuity of symptoms after separation from service.  38 C.F.R. § 3.303(b).  Continuity of symptomatology can be established with evidence showing: (1) that a condition was "noted" during service; (2) post-service continuity of the same symptomatology; and (3) a nexus between a current disability and the post-service symptomatology.  38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Even in instances where the record does not contain affirmative evidence of the occurrence of a disease or injury during service, service connection may still be granted if all of the evidence, including that pertinent to service, establishes that the disability was incurred during service.  See 38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

Evidence that relates the current disorder to service must be medical in nature unless it relates to a disorder that may be competently demonstrated by lay observation.  38 C.F.R. § 3.303(b).  In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b).

In support of their assertion that the Veteran began experiencing symptoms from sleep apnea during service, both the Veteran and his spouse testified during the Board hearing that the Veteran was examined during service for snoring symptoms and was diagnosed at that time with an adenoid infection.  By his testimony, the Veteran appears to be advancing the theory that his current sleep apnea was misdiagnosed during service as an adenoid infection.

Consistent with the testimony given by the Veteran and his spouse, service treatment records show that the Veteran was treated during service in January 1983 for complaints of snoring, difficulty breathing through his nose, phlegm, and sensations of having an obstruction in his throat.  A physical examination of the Veteran revealed a left-sided septal deviation and associated decreased airflow.  The Veteran was advised to consider a septoplasty to repair the septal deviation.  Significantly, a sleep study was not conducted and a specific diagnosis pertinent to the Veteran's snoring was not rendered at that time.

Post-service treatment records show that the Veteran was evaluated privately by Dr. D.M. for complaints of ongoing chronic snoring, fatigue, and nasal blockage.  A sleep study conducted in April 2006 revealed that the Veteran has moderate sleep apnea with severe oxygen desaturation.

In an April 2015 VA examination, the VA examiner reviewed the claims file and confirmed the sleep apnea diagnosis.  The examiner opined, however, that it is less likely than not that the Veteran's complaints of snoring are related to obstructive sleep apnea.  As rationale, the examiner notes that the Veteran's in-service complaints were evaluated thoroughly by an ear, nose, and throat specialist and that the reasons for his complaints were established.  The examiner does not appear to consider that the Veteran did not undergo a sleep study at that time.  Also, it is unclear from the examiner's opinion and rationale as to why the septal deviation diagnosis rendered during service would necessarily rule out the possibility that the Veteran had sleep apnea during service.  Indeed, the examiner fails to consider or address the question of whether the Veteran's septal deviation might have resulted in sleep apnea during service.  Under the circumstances, the Board does not assign significant weight to the April 2015 opinion.

In contrast, credible statements and testimony from the Veteran and his spouse show that the Veteran has had chronic symptoms of snoring and fatigue that date back to his period of active duty service.  Indeed, such symptoms prompted the Veteran to seek a private sleep study in April 2006, and that study revealed for the first time that the Veteran has sleep apnea.

Given the chronicity of the Veteran's snoring and fatigue symptoms, that those symptoms have been diagnosed recently as sleep apnea confirmed via sleep study, and the absence of a sleep study during in-service treatment, the weight of the evidence appears to be in relative equipoise as to the question of whether the Veteran's sleep apnea began during his active duty service.  The Board resolves reasonable doubt as to that question in the Veteran's favor.  The Veteran is entitled to service connection for sleep apnea.

III.  Increased Disability Ratings for Knee Disabilities

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two ratings applies, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of the veteran's disability.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Moreover, staged disability ratings are appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in the veteran's favor.  38 C.F.R. §§ 3.102, 4.3.  Once the evidence is assembled, the Board is responsible for determining whether the preponderance of the evidence is against the claim.  If so, the claim is denied; if the evidence is in support of the claim or is in equal balance, the claim is allowed.  38 U.S.C.A. § 5107; Gilbert, 1 Vet. App. at 55 (1990).

At the time that the Veteran's claim for higher disability ratings was received in August 2009, the Veteran's knee disabilities were rated together under a single 10 percent disability rating assigned pursuant to 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5010.  In a May 2015 SSOC, the Veteran was assigned two separate 10 percent disability ratings for right and left knee degenerative arthritis respectively, assigned pursuant to DC 5260, effective from August 25, 2009.

DC 5010 provides the criteria for rating disabilities that are due to traumatic arthritis.  Under those criteria, traumatic arthritis is to be rated under the same criteria as degenerative arthritis, which is rated under DC 5003.  Under DC 5003, arthritis is rated based upon limitation of motion of the affected joint under the appropriate diagnostic code for the specific joint involved.  When there is some limitation of motion, but the demonstrated loss of motion corresponds to a non-compensable disability rating under the applicable rating code, a 10 percent rating may be assigned with involvement of a major joint.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or evidence of painful motion.  38 C.F.R. § 4.71a, DCs 5003, 5010.

Under DC 5260, which provides the criteria for rating disabilities based upon loss of leg flexion, a 10 percent disability rating is assigned where flexion of the leg is limited to 45 degrees.  A 20 percent disability rating is in order where leg flexion is limited to 30 degrees.  A maximum schedular 30 percent disability rating is assigned where leg flexion is limited to 15 degrees.

Separate disability ratings may be assigned for limitation of flexion and extension of the same joint.  See VAOPGCPREC 09-04 (September 17, 2004).  In that regard, when a Veteran has both a compensable level of limitation of flexion and a compensable level of limitation of extension of the same leg, the limitations must be rated separately in order to compensate adequately for functional loss associated with injury to the leg.  Id.

Disabilities due to loss of leg extension are rated under DC 5261.  Under those criteria, a 10 percent disability rating is appropriate where leg extension is limited to 10 degrees.  A 20 percent disability rating is in order where leg extension is limited to 15 degrees.  A 30 percent disability rating is assigned where leg extension is limited to 20 degrees.  A 40 percent disability rating is assigned where leg extension is limited to 30 degrees.  A maximum schedular 50 percent disability rating is awarded where leg extension is limited to 45 degrees.

As reference, the Board notes that normal range of motion of the knee is defined by VA as being zero degrees of extension and 140 degrees of flexion.  See 38 C.F.R. § 4.71, Plate II (2014).

In evaluating the Veteran's right and left knee disabilities, the Board has also considered the potential application of the other provisions of 38 C.F.R., Parts 3 and 4.  Schafrath, 1 Vet. App. 589.  In doing so, the Board notes that still other criteria for rating knee disabilities are provided under DCs 5256 (for ankylosis), 5258 (for dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion), 5262 (for impairment of the tibia and fibula), and 5263 (for genu recurvatum).  Nonetheless, as discussed below, the evidence does not show that the Veteran's knee manifestations included ankylosis, dislocated semilunar cartilage, impairment of the tibia and fibula, or genu recurvatum.  In the absence of such manifestations, those DCs are inapplicable in this case.  Rating criteria for knee disabilities are also provided under DC 5259 (for symptomatic removal of the semilunar cartilage); however, those criteria do not provide for a schedular disability rating higher than 10 percent and therefore does not assist the Veteran in obtaining a higher disability rating for either knee.  Hence, DC 5259 is also inapplicable in this case.

Mindful of the foregoing legal authority, the Board turns to the relevant evidence concerning the Veteran's knees.  VA treatment records dated October 2009 show that the Veteran sought treatment at that time for bilateral knee pain and associated difficulty squatting.  X-rays revealed osteoarthritis changes in both knees.  A physical examination of the knees performed the following month revealed crepitus and that the Veteran was wearing a brace on both knees.  Demonstrated motion included full extension to zero degrees and flexion to 110 degrees bilaterally.

In a January 2010 statement, the Veteran's spouse reported that the Veteran was demonstrating knee symptoms that included pain, buckling, and instances in which his knees gave out from under him.  She stated that the Veteran has difficulty participating in activities such as bowling, golfing, and running.  In a May 2010 statement, the Veteran continued to report instability in his knees and stated that his knees "go out of track" while he climbs stairs.  He also reported having difficulty being seated in vehicles for long periods due to aching in his knees.

In September 2010, the Veteran sought private evaluation and treatment for his knees from Dr. M.J.M.  A physical examination of the knees revealed tenderness over the lateral and medial joint line.  Radiological studies conducted at that time were interpreted as showing moderately severe patellofemoral arthritis.  The Veteran was advised to consider a total knee arthroplasty for his right knee.

In a November 2010 statement, the Veteran continued to indicate instances of instability in his knees.  He reported that he had an episode in July 2010 in which his right knee gave out and caused him to fall.  He stated that he has walked with a limp and experiences ongoing pain in his right knee since the described episode.

During VA treatment in November 2012, the Veteran reported continuing symptoms of pain, locking, snapping, popping, and giving out of his knees.  He stated that he continued to wear knee braces.  He continued to report stiffness in his knees after being seated for long periods.  Still, x-rays conducted at that time showed no evidence of significant joint space narrowing.

In September 2014, the Veteran returned to Dr. M.J.M. for re-examination of his knees.  On examination, he demonstrated an antalgic gait that favored his left knee.  Patellofemoral crepitus, effusion, and medial and lateral joint line tenderness was observed bilaterally.  Demonstrated motion in both knees included extension to five degrees and flexion to 120 degrees.  Repeat radiological studies revealed osteophyte formation in the medial and lateral compartments and joint space narrowing that was increased in both knees since the previous study.  Indeed, Dr. M.J.M. opined that the studies show that the Veteran's knees are essentially bone-on-bone.  He continued to recommend to the Veteran that he undergo knee replacement procedures.  There is no indication anywhere in the record that the Veteran has undergone those procedures or any other surgery during the appeal period.

In his April 2015 Board hearing testimony, the Veteran continued to report pain and instability in his knees.  He testified that he has difficulty walking or using his legs for any sustained activity.  Again, he stated that although he was previously an avid runner and enjoyed bowling, he was no longer able to participate in those activities.  His spouse added that he was no longer able to walk the dogs for long distances, sleep in the upstairs master bedroom because of difficulty coming down the stairs, and participate in activities such as going to the beach or playing with his grandchildren.  In terms of his occupational functioning, he testified that he worked primarily a desk job, although he did state that he was required to stand from his chair occasionally to alleviate stiffness and aching in his knees.

During an April 2015 VA examination, the Veteran reported essentially the same symptoms and functional impairment as those described in his hearing testimony.  During the examination, pain in his was evident during weight bearing.  Demonstrated gait was slow and guarded and with the assistance of knee braces.  Localized tenderness and crepitus were observed over the patella bilaterally.  The Veteran demonstrated right knee motion that included extension to five degrees and flexion to 95 degrees.  Left knee motion included extension to five degrees and flexion to 100 degrees.  Repetitive motion was not productive of further loss of function in either knee.  Muscle strength was diminished to 3/5 during flexion and 4/5 during extension bilaterally.  Despite the Veteran's repeated complaints of instability, buckling, and giving way, joint stability tests were negative for anterior or lateral instability in both knees.  X-rays of the knees revealed degeneration.  Post-surgical scars were noted over the lateral aspect of the left knee.  The scar measured 20 centimeters by 0.2 centimeters (4.0 square centimeters); however, was neither painful nor unstable.

In terms of functional loss, the examiner determined that the Veteran experiences disturbance of locomotion, sitting, and standing.  In terms of occupation, the examiner opined that the Veteran's symptoms and loss of function did not have any impairment at working a desk job; however, would prevent him from performing more physically demanding work.

Overall, the evidence pertinent to the appeal period at issue indicates some progression in the Veteran's right and left knee disabilities.  Still, the criteria for higher disability ratings for either of his knees are not met.  In that regard, the evidence shows that the Veteran has been able to produce right knee motion that included extension to no more than five degrees and flexion to no less than 95 degrees.  Left knee motion has included extension to no more than five degrees and flexion to no less than 100 degrees.  Notably, repetitive motion tests performed during the April 2015 VA examination revealed no further loss of motion or other function after repetitive motion.  In view of the same, the Veteran is not entitled to a disability rating higher than 10 percent for his right knee arthritis under DC 5260.

In considering the assignment of separate disability ratings based on demonstrated loss of leg extension under DC 5261, the evidence does not show decreased extension to such an extent that a compensable disability rating under those criteria is warranted for either knee.  Accordingly, the Veteran is also not entitled to a separate compensable disability rating for either knee based on demonstrated loss of leg extension.

The Board recognizes that, under DeLuca v. Brown, 8 Vet. App. 202 (1995), VA must consider "functional loss" of a musculoskeletal disability separately from consideration under the Diagnostic Codes.  "Functional loss" may occur as a result of weakness or pain on motion.  Here, the evidence shows that pain has been a constant and predominant symptom in both of his knees.  Nonetheless, given the extent of leg motion shown by the Veteran during objective examinations conducted throughout the course of this appeal, and even taking his reported pain into full consideration, the overall disability picture is not commensurate with one that is equivalent to a limitation of leg flexion to the extent necessary to establish entitlement to a higher disability rating for either knee.  See DeLuca, 8 Vet. App. at 204-07; 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Codes 5260 and 5261.  In that regard, the Board emphasizes that the 10 percent disability rating already assigned for both knees already contemplates an otherwise non-compensable degree of loss of motion.

Also consistent with Schafrath, the Board has considered application of the provisions under 38 C.F.R. § 3.321(b)(1), which govern the assignment of extra-schedular disability ratings.  In Thun v. Peake, 22 Vet App 111 (2008), the United States Court of Appeals for Veterans Claims (Court) established a three-step inquiry for determining whether an extra-schedular rating is warranted by the evidence.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  Second, if the schedular rating does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation Service to determine whether, in order to afford justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.

Considering the first prong under Thun, the Board concludes that the evidence in this case does not show that the Veteran's knee disabilities have presented an exceptional disability picture which renders inadequate the available schedular criteria.  In that regard, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disabilities with the established criteria found in the rating schedule for those disabilities.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and, no extra-schedular referral is required.  Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular ratings do not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extra-schedular regulation as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).

Here, a comparison between the level of severity and symptomatology of the Veteran's assigned ratings with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  As discussed above, higher ratings are available under the applicable diagnostic codes; however, the Veteran's knee disabilities have not been productive of the manifestations or disability picture required for a higher disability rating under those codes.  Moreover, the evidence does not show that the Veteran's disabilities have been marked by other relevant factors, such as in-patient treatment, surgery, or marked interference with his employment.  As such, it cannot be said that the available schedular disability ratings are inadequate.

Based on the foregoing, the Board finds that the requirements for an extra-schedular evaluation for the Veteran's service-connected pes planus, under the provisions of 38 C.F.R. § 3.321(b)(1), are not met.  Thun, 22 Vet. App. 111; Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).

The Board has also considered whether "staged" disability ratings are warranted by the evidence.  The symptomatology shown upon examination and treatment, however, has been essentially consistent and fully contemplated by the assigned disability ratings.  As such, there is no basis for staged disability ratings in this case.

Overall, the evidence does not support the assignment of a disability rating higher than 10 percent for the Veteran's right or left knee arthritis.  To that extent, this appeal is denied.  38 C.F.R. §§ 4.3, 4.7.



ORDER

Service connection for sleep apnea is granted.

An increased disability rating for right knee degenerative arthritis, rated currently as 10 percent disabling, is denied.

An increased disability rating for left knee degenerative arthritis, rated currently as 10 percent disabling, is denied.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


